NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 11, 2018* 
                                 Decided May 11, 2018 
                                             
                                         Before 
 
                      DIANE P. WOOD, Chief Judge 
                       
                      DANIEL A. MANION, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 17‐2083 
 
ZACHARY WINTERS,                               Appeal from the United States District 
on behalf of the Estate of Howard              Court for the Central District of Illinois. 
Winters,                                        
      Plaintiff‐Appellant,                     No. 16‐cv‐1360 
                                                
      v.                                       Joe Billy McDade, 
                                               Judge. 
NANCY A. BERRYHILL, 
                                                
Deputy Commissioner for Operations, 
Social Security Administration, 
       Defendant‐Appellee. 

                                       O R D E R 
 
      Zachary Winters brings this appeal on behalf of his deceased father, Howard 
Winters, who before his death had applied for Disability Insurance Benefits and 
Supplemental Security Income based on his hypertension, diabetes, and learning 

                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐2083                                                                          Page 2 
 
disorder. An administrative law judge determined that Howard was not disabled 
between his alleged onset date in early 2013 and his death in mid‐2014 because the 
income he earned during this period (nearly $30,000) exceeded the regulatory limits for 
benefit eligibility. See 20 C.F.R. § 404.1574(b)(2). The Appeals Council later denied 
Zachary’s request for review, and the district court upheld the Commissioner’s 
decision. 
        
       On appeal Zachary does not address the district judge’s reasoning or make any 
cogent legal argument that could provide a basis for disturbing the judgment. See FED. 
R. APP. P. 28(a)(8); Anderson v. Hardman, 241 F.3d 544, 545–46 (7th Cir. 2001). Regardless, 
we agree with the ALJ that Howard’s roughly $30,000 in earnings exceeded the 
agency’s threshold for substantial gainful activity (less than $1,040 per month in 2013 
and less than $1,070 per month in 2014). See 20 C.F.R. § 404.1574(a)(1), (b)(2). Substantial 
evidence supports the ALJ’s finding that Howard worked consistently between his 
alleged onset date and the date of his death. 
        
                                                                                 AFFIRMED